DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ALL ELITE TOWING AND TRANSPORT, INC.,
                            Appellant,

                                    v.

                   SPACE COAST CREDIT UNION,
                            Appellee.

                              No. 4D21-500

                              [May 27, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case No.
CACE20003819, COCE19-004620.

  Andrew J. Palmer of Palmer Law Group, P.A., Fort Lauderdale, for
appellant.

   Moises T. Grayson and Carrie Henry of Blaxberg, Grayson, Kukoff &
Forteza, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.